ACCEPTED
                                                                            06-14-00114-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      1/20/2015 11:20:52 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00114-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  1/20/2015 11:20:52 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

           RANDYEAL DONTRELL TYSON, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

        ON APPEAL FROM THE COUNTY COURT AT LAW
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 61504; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-14-00114-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

              RANDYEAL DONTRELL TYSON, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

        ON APPEAL FROM THE COUNTY COURT AT LAW
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 61504; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure


                                    2
for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                         I.

      On or about December 19, 2014, the appellant filed his brief in the

above-styled and numbered appellate cause. The appellee’s (State’s) brief is

due on Tuesday, January 20, 2015.              The State’s first motion seeks an

additional thirty (30) days in which to file its brief.

                                        II.

      This is an appeal from the County Court at Law of Lamar County,

Texas. The cause number in the County Court at Law was 61504.

                                        III.

      The appellant, Randyeal Dontrell Tyson, (Tyson) filed a notice of

appeal on or about June 27, 2014 in this Court. The District Clerk of Lamar

County filed the Clerk’s Record on or about August 18, 2014. The official

court reporter filed the Reporter’s Record on or about September 22, 2014

along with the exhibits on or about September 26, 2014.

      The appellant, Tyson, filed two (2) separate motions for extension of

time to file his brief, which this Court granted on both occasions. On or

about December 19th, Tyson filed his brief.

                                        IV.


                                         3
      The present deadline for filing the appellee’s (State’s) brief is Tuesday,

January 20, 2015. This Court has not granted a previous extension to the

appellee (State) in the above-styled and numbered appellate cause.

      Since the filing of appellant’s brief, the holidays for Christmas and

New Year’s Day fell on December 24-25, 2014 and January 1, 2015,

respectively. On these dates, the Lamar County and District Attorney’s

office was closed.

      In addition to the holidays, counsel for the appellee (State) was

preparing for separate hearings on January 9, 2015: a motion to suppress in

cause number 25646 styled The State of Texas v. Jose Guadalupe Zermeno

and a hearing on an out-of-state subpoena for Rosa McCarty. During the

week of January 12th, counsel for the appellee (State) was preparing criminal

cases for grand jury, which was being impaneled for a new term on Friday,

January 16, 2015. During the week of January 12th, counsel for the appellee

(State) was also preparing criminal cases for the January 20th docket for plea

bargains and revocations.

      In addition to the criminal dockets above, counsel for the appellee

(State) returned from the Christmas holidays and was preparing the

appellee’s (State’s) brief in cause number 06-14-00053-CV styled In the

Matter of D.B. in the Sixth Judicial District Court of Appeals at Texarkana,


                                       4
which was filed just prior to New Year’s Day on December 30, 2014. Then,

after the New Year’s Day holiday, counsel for the appellee (State) was

preparing a brief in cause number 06-13-00110-CR styled Michael Earitt

White v. The State of Texas; in the Sixth Judicial District Court of Appeals at

Texarkana, which was electronically submitted on January 5th and filed on

January 8, 2015 (now set for submission on January 29, 2015). Since

January 9th, counsel for the appellee (State) was preparing a brief in cause

number 06-14-00130-CR styled Alvin Peter Henry, Jr. v. The State of Texas;

in the Sixth Judicial District Court of Appeals at Texarkana. The State has

previously been granted one extension in cause number 06-14-00130-CR,

and the brief is currently due on or before February 4, 2015.

      Due to these circumstances, counsel for the appellee (State) is unable

to complete the intensive research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Friday, February 20, 2015, the State

will have sufficient time for completion with the time as extended.

                                      V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Friday,


                                       5
February 20, 2015 be granted for the filing of Appellee’s Brief, or until such

time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, February 20, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)


                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS




                                        6
                            VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.


                                      _____________________________
                                      Gary D. Young

      SUBSCRIBED AND SWORN TO BEFORE ME on the 20TH day of
January, 2014, to certify which witness my hand and official seal.


                                      Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 20th day of January, 2015 upon the following:

            Don Biard
            McLaughlin Hutchison & Biard LLP
            38 First Northwest
            Paris, TX 75460

                                      ______________________________
                                      GARY D. YOUNG

                                     7